Exhibit 10.3

 

 

DC-2 CHRISTIE HEIGHTS, LLC,

a Delaware limited liability company,

as Mortgagor

to

KEYBANK NATIONAL ASSOCIATION,

a national banking association, as Agent,

as Mortgagee

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT

AND FIXTURE FILING

Dated:             As of July 26, 2013

         Location:             Bergen County, New Jersey

DOCUMENT PREPARED BY AND WHEN RECORDED, RETURN TO:

McKenna Long & Aldridge LLP

Suite 5300, 303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attention: Brian T. Holmes, Esq.



--------------------------------------------------------------------------------

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Instrument”) is made and entered into as of this 26 day of July,
2013, by and between DC-2 CHRISTIE HEIGHTS, LLC, a Delaware limited liability
company (“Mortgagor”), as mortgagor, having a mailing address of 4211 W. Boy
Scout Boulevard, Suite 500, Tampa, Florida 33607, and KEYBANK NATIONAL
ASSOCIATION, as mortgagee, a national banking association (“KeyBank”), having a
mailing address of 4910 Tiedeman Road, 3rd Floor, Brooklyn, Ohio 44144, Attn:
Real Estate Capital Services, with a copy to KeyBank National Association, 1200
Abernathy Road, N.E., Suite 1550, Atlanta, Georgia 30328, Attn: Daniel
Stegemoeller, as Agent (KeyBank, in its capacity as Agent, is hereinafter
referred to as “Agent”) for itself and each other lender (collectively, the
“Lenders”) which is or may hereafter become a party to that certain First
Amended and Restated Credit Agreement, dated as of November 19, 2012, by and
among Carter/Validus Operating Partnership, LP, a Delaware limited partnership
(“Borrower”), KeyBank, as Agent and the Lenders, as amended by that certain
First Amendment to First Amended and Restated Credit Agreement and Amendment to
Unconditional Guaranty of Payment and Performance, dated as of March 15, 2013
(the “March 15 Amendment”) and that certain Second Amendment to First Amended
and Restated Credit Agreement dated as of June 11, 2013 (as the same may be
further varied, amended, restated, renewed, consolidated, extended or otherwise
supplemented from time to time, the “Credit Agreement”). Capitalized terms used
herein that are not otherwise defined herein shall have the meanings set forth
in the Credit Agreement. Mortgagor is a Guarantor and will benefit from the
Credit Agreement, as more fully set forth in the Guaranty (as hereinafter
defined) executed by Mortgagor, and is granting this Instrument in consideration
for such benefit.

W I T N E S S E T H:

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00) and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and, intending to be legally bound hereby, in order to secure the
indebtedness and other obligations of Mortgagor and Borrower hereinafter set
forth, Mortgagor does hereby mortgage, grant, bargain, sell convey, assign,
transfer and set over unto Agent and for the ratable benefit of the Lenders and
the holders of the Hedge Obligations, and their successors and assigns, all of
Mortgagor’s right, title and interest in and to the following described land and
interests in land, estates, easements, rights, improvements, property, fixtures,
equipment, furniture, furnishings, appliances, general intangibles, and
appurtenances, whether now or hereafter existing or acquired (collectively, the
“Property”):

(a) All those tracts or parcels of land and easements more particularly
described in Exhibit “A” attached hereto and by this reference made a part
hereof (the “Land”).

(b) All present and future buildings, structures, parking areas, annexations and
improvements of every nature whatsoever now or hereafter situated on the Land
(hereinafter referred to as the “Improvements”) and all materials intended for
construction, reconstruction, alteration and repairs of the Improvements now or
hereafter erected, all of which materials shall be deemed to be included within
the Improvements immediately upon the delivery thereof to the Land, and all gas
and electric fixtures, radiators, heaters, engines and machinery, boilers,
ranges, elevators and motors, plumbing and heating fixtures, incinerating,
sprinkling, and waste removal



--------------------------------------------------------------------------------

systems, carpeting and other floor coverings, fire extinguishers and any other
safety equipment required by governmental regulation or law, washers, dryers,
water heaters, mirrors, mantels, air conditioning apparatus, refrigerating
plants, refrigerators, cooking apparatus and appurtenances, storm windows and
doors, window and door screens, awnings and storm sashes, which are or shall be
owned by Mortgagor and attached to said Improvements and all other furnishings,
furniture, glassware, tableware, uniforms, linen, drapes and curtains and
related hardware and mounting devices, wall to wall carpeting, radios, lamps,
telephone systems, televisions and television systems, computer systems, guest
ledgers, vehicles, fixtures, machinery, equipment, apparatus, appliances, books
and records, chattels, inventory, accounts, farm products, consumer goods,
general intangibles and personal property of every kind and nature whatsoever
now or hereafter owned by Mortgagor and located in, on or about, or used or
intended to be used with or in connection with the use, operation or enjoyment
of the Property, including all extensions, additions, improvements, betterments,
after-acquired property, renewals, replacements and substitutions, or proceeds
from a permitted sale of any of the foregoing, together with the benefit of any
deposits or payments now or hereafter made by Mortgagor or on behalf of
Mortgagor, all of which are hereby declared and shall be deemed to be fixtures
and accessions to the Land and a part of the Property as between the parties
hereto and all persons claiming by, through or under them, and which shall be
deemed to be a portion of the security for the indebtedness herein described and
to be secured by this Instrument.

(c) All easements, access rights, rights-of-way, strips and gores of land,
vaults, streets, ways, alleys, passages, sewer rights, waters, water courses,
water rights and powers, irrigation systems (including, without limitation,
underground wiring, pipes, pumps and sprinkler heads), minerals, flowers,
plants, shrubs, crops, trees, timber, fences, signs, bridges, fountains,
monuments and other emblements now or hereafter located on the Land or under or
above the same or any part or parcel thereof, and all estates, rights, titles,
interests, privileges, liberties, servitudes, licenses, tenements, hereditaments
and appurtenances, reversion and reversions, remainder and remainders,
whatsoever, in any way belonging, relating or appertaining to the Land or any
part thereof, or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Mortgagor.

(d) All leases and all subleases, tenancies, occupancies and licenses, whether
oral or written (collectively, the “Leases”), and all income, rents, issues,
profits, room rentals, transient or guest payments, fees, charges or other
payments for the use or occupancy of rooms or other facilities, and revenues of
the Property from time to time accruing (including, without limitation, all
payments under Leases, all guarantees of the foregoing or letters of credit
relating to the foregoing, lease termination payments, proceeds of insurance,
condemnation payments, tenant security, damage or other deposits whether held by
Mortgagor or in a trust account, all escrow agreements relating to any of the
Leases, escrow funds, including, without limitation, any funds escrowed for
tenant improvements, fees, charges, rents, license fees, accounts, royalties,
security, damage or other deposits from time to time accruing, all payments
under working interests, production payments, royalties, overriding royalties,
operating interests, participating interest and other such entitlements, and all
the estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Mortgagor of, in and to the same
(collectively, the “Revenues”); reserving only the right to Mortgagor to collect
the same (other than lease termination payments, insurance proceeds and
condemnation payments) so long as no Event of Default has occurred and is
continuing.

 

2



--------------------------------------------------------------------------------

(e) All insurance policies, building service, building maintenance,
construction, development, management, indemnity, and other similar agreements
and contracts and subcontracts, written or oral, express or implied, now or
hereafter entered into, arising or in any manner related to the purchase,
construction, design, improvement, use, operation, ownership, occupation,
enjoyment, sale, conversion or other disposition (voluntary or involuntary) of
the Property, or the buildings and improvements now or hereafter located
thereon, or any other interest in the Property, or any combination thereof,
franchise agreements, property management agreements, cable television
agreements, contracts for the purchase of supplies, telephone service
agreements, yellow pages or other advertising agreements, sales contracts,
construction contracts, architects agreements, general contract agreements,
design agreements, engineering agreements, technical service agreements, sewer
and water and other utility agreements, service contracts, agreements relating
to the collection of receivables or use of customer lists, all bookings and
reservations for space or facilities within the Property, all purchase options,
option agreements, rights of first refusal, contract deposits, earnest money
deposits, prepaid items and payments due and to become due thereunder, and
further including all payment and performance bonds, labor, deposits,
assurances, construction guaranties, guaranties, warranties, indemnities and
other undertakings, architectural plans and specifications, drawings, surveys,
soil reports, engineering reports, inspection reports, environmental audits and
other technical descriptions and reports relating to the Property, renderings
and models, permits, consents, approvals, licenses, variances, agreements,
contracts, building permits, purchase orders and equipment leases, personal
property leases, and all causes of action relating thereto.

(f) All deposit accounts, instruments, accounts receivable, documents, causes of
action, claims, names by which the Property or the improvements thereon may be
operated or known, all rights to carry on business under such names, all
telephone numbers or listings, all rights, interest and privileges of which
Mortgagor may have in any capacity under any covenants, restrictions or
declarations now or hereafter relating to the Property or the Improvements, and
all notes or chattel paper now or hereafter arising from or by virtue of any
transactions relating to the Property or the Improvements located thereon and
all customer lists, other lists, and business information relating in any way to
the Property or the Improvements or the use thereof, whether now owned or
hereafter acquired.

(g) All assets related to the ownership or operation of the Property or the
Improvements now or hereafter erected thereon, including, without limitation,
accounts (including, without limitation, health-care-insurance receivables),
chattel paper (whether tangible or electronic), deposit accounts, documents,
general intangibles (including, without limitation, payment intangibles, and all
current and after acquired copyrights, copyright rights, advertising materials,
web sites, and web pages, software and software licenses, trademarks and service
marks, trademark rights, trademark applications, service mark rights, service
mark applications, trade dress rights, company names, logos, and all domain
names, owned or used in connection with the Mortgagor’s business, and in each
case all goodwill associated therewith), goods (including, without limitation,
inventory, property, possessions, equipment, fixtures and accessions),
instruments (including, without limitation, promissory notes), investment
property, letter-of-credit rights, letters of credit, money, supporting
obligations, as-extracted collateral, timber to be cut and all proceeds and
products of anything described or referred to above in this Subsection (g), in
each case as such terms are defined under the Uniform Commercial Code as in
effect in the applicable jurisdiction.

 

3



--------------------------------------------------------------------------------

(h) All cash funds, deposit accounts and other rights and evidence of rights to
cash, now or hereafter created or held by Agent pursuant to this Instrument, the
Credit Agreement or any other of the Loan Documents.

(i) All proceeds, products, substitutions and accessions of the foregoing of
every type.

TO HAVE AND TO HOLD the Property unto Agent, the Lenders and the holders of the
Hedge Obligations and their respective successors and assigns, to their own use
forever in accordance with the provisions hereof, IN FEE SIMPLE forever; and
Mortgagor covenants that Mortgagor is lawfully seized and possessed of the
Property as aforesaid, and has good right to convey the same, that the same is
unencumbered except for those matters expressly set forth in Exhibit “B”
attached hereto and by this reference made a part hereof (the “Permitted
Encumbrances”), and that Mortgagor does warrant and will forever defend the
title thereto against the claims of all persons whomsoever, except as to those
matters set forth in said Exhibit “B” attached hereto, or otherwise specifically
approved by Agent in writing after the date hereof.

NOW THEREFORE, for the purpose of securing the payment and performance of the
following described obligations (collectively, the “Secured Obligations”):

(a) The debt evidenced by (i) those certain Term Loan Notes made by Borrower in
the aggregate principal amount of Fifty-Five Million and No/100 Dollars
($55,000,000.00) to the order of the Term Loan Lenders, each of which has been
issued pursuant to the Credit Agreement and is due and payable in full on or
before November 19, 2016, unless extended as provided in the Credit Agreement,
and which evidence a term loan in the initial principal amount of up to
$55,000,000.00 which may be increased pursuant to Section 2.11 of the Credit
Agreement, (ii) those certain Amended and Restated Revolving Credit Notes and
Revolving Credit Notes made by Borrower in the aggregate principal amount of
Fifty-Five Million and No/100 Dollars ($55,000,000.00) to the order of the
Revolving Credit Lenders, each of which has been issued pursuant to the Credit
Agreement and is due and payable in full on or before November 19, 2015, unless
extended as provided in the Credit Agreement, and which evidence a revolving
credit loan in the initial principal amount of up to $55,000,000.00 which may be
increased pursuant to Section 2.11 of the Credit Agreement, (iii) that certain
Amended and Restated Swing Loan Note made by Borrower in the principal amount of
Ten Million and No/100 Dollars ($10,000,000.00) to the order of KeyBank, which
has been issued pursuant to the Credit Agreement and is due and payable in full
on or before November 19, 2015, unless extended as provided in the Credit
Agreement, and which evidences a swing loan in the initial principal amount of
up to $10,000,000.00, and (iv) each other note as may be issued under the Credit
Agreement, including, without limitation, to reflect any increase of the term
loan described herein (which is due and payable on or before November 19, 2016,
unless extended as provided in the Credit Agreement), the revolving credit loan
or the swing loan described herein (each of which is due and payable on or
before November 19, 2015, unless extended as provided in the Credit Agreement),
each as originally executed, or if varied, extended, supplemented, consolidated,
amended, replaced, renewed, modified or restated from time to time as so varied,
extended, supplemented, consolidated, amended, replaced, renewed, modified or
restated; provided, however, that the maximum principal indebtedness under the
promissory notes described in clauses (i) through (iv) above shall not exceed
the aggregate amount of Two Hundred Fifty Million and no/100 Dollars
($250,000,000.00) (collectively, the “Note”);

 

4



--------------------------------------------------------------------------------

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Mortgagor contained herein or of Mortgagor contained
in that certain Unconditional Guaranty of Payment and Performance by Mortgagor
and others in favor of KeyBank, as Agent for itself and each other Lender, dated
as of March 30, 2012, as amended by that certain First Amendment to
Unconditional Guaranty of Payment and Performance, dated as of June 29, 2012,
that certain Second Amendment to Unconditional Guaranty of Payment and
Performance dated as of July 19, 2012, that certain Omnibus Amendment of Loan
Documents dated as of November 19, 2012, and the March 15 Amendment (as amended,
restated, modified, renewed, supplemented or extended from time to time, the
“Guaranty”), of Borrower contained in the Credit Agreement, and of Mortgagor and
Borrower in the other Loan Documents, including, without limitation, the
obligation of Borrower to reimburse Issuing Lender for any draws under the
Letters of Credit;

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Mortgagor is the owner of the Property at the time of
such advances);

(d) The payment, performance and discharge of each and all of the Hedge
Obligations;

(e) Any and all other indebtedness now or hereafter owing by Borrower to Agent
or any Lender pursuant to the terms of the Credit Agreement, whether now
existing or hereafter arising or incurred, however evidenced or incurred,
whether express or implied, direct or indirect, absolute or contingent, due or
to become due, including, without limitation, all principal, interest, fees,
expenses, yield maintenance amounts and indemnification amounts, and all
renewals, modifications, consolidations, replacements and extensions thereof.
The Credit Agreement contains a revolving credit facility which permits
Mortgagor to borrow certain principal amounts, repay all or a portion of such
principal amounts, and reborrow the amounts previously paid to the Lenders, all
upon satisfaction of certain conditions stated in the Credit Agreement. This
Instrument secures all advances and re-advances under the Credit Agreement,
including, without limitation, those under the revolving credit facility
contained therein; and

(f) All costs and expenses incurred by the Agent, the Lenders and the holders of
the Hedge Obligations in connection with the enforcement and collection of the
Secured Obligations, including, without limitation, all attorneys’ fees and
disbursements, and all other such costs and expenses described in and incurred
pursuant to the Note, the Credit Agreement, the Guaranty, this Instrument, and
the other Loan Documents and the agreements evidencing or relating to the Hedge
Obligations (the “Hedge Documents”) (collectively, the “Enforcement Costs”).

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the “Secured Obligations” as defined herein include any
obligation that constitutes an Excluded Hedge Obligation of Mortgagor.

 

5



--------------------------------------------------------------------------------

Subject to Section 2.23 hereof, should the Secured Obligations secured by this
Instrument be paid and performed according to the terms and effect thereof when
the same shall become due and payable, and should Mortgagor perform all
covenants contained herein in a timely manner and the obligation of the Lenders
to make Loans and issue Letters of Credit under the Credit Agreement has
terminated, then this Instrument shall be released.

ARTICLE 1

1.01 Payment of Secured Obligations. Mortgagor will pay and perform or cause to
be paid and performed the Secured Obligations according to the tenor thereof and
all other sums now or hereafter secured hereby as the same shall become due.

1.02 Funds for Impositions. After the occurrence and during the continuance of
an Event of Default, Mortgagor shall pay to Agent, subject to Agent’s option
under Section 1.03 hereof, on the days that monthly installments of interest are
payable under the Note, until the Note is paid in full, a sum (hereinafter
referred to as the “Funds”) reasonably estimated by Agent to provide an amount
necessary for payment of the following items in full fifteen (15) days prior to
when such items become due (hereinafter collectively referred to as the
“Impositions”): (a) the yearly real estate taxes, ad valorem taxes, personal
property taxes, assessments and betterments, and (b) the yearly premium
installments for the insurance covering the Property and required by the Credit
Agreement. The Impositions shall be reasonably estimated initially and from time
to time by Agent on the basis of assessments and bills and estimates thereof.
The Funds shall be held by Agent in a separate interest bearing account free of
any liens or claims on the part of other creditors of Mortgagor and as part of
the security for the Secured Obligations. Mortgagor shall pay all Impositions
prior to delinquency as required by Section 1.03 hereof. In the event Agent
elects to reserve Funds as permitted under this Section 1.02, within ten
(10) days after Mortgagor furnishes Agent with reasonably satisfactory evidence
that Mortgagor has paid one or more of the items comprising the Impositions,
Agent shall reimburse Mortgagor (or the one paying the Impositions) therefor to
the extent of the Funds (plus accrued interest) then held by Agent.
Alternatively, Agent shall apply the Funds to pay the Impositions with respect
to which the Funds were paid to the extent of the Funds then held by Agent and
provided Mortgagor has delivered to Agent the assessments or bills therefor.
Mortgagor shall be permitted to pay any Imposition early in order to take
advantage of any available discounts. Agent shall make no charge for so holding
and applying the Funds or for verifying and compiling said assessments and
bills. The Funds are pledged as additional security for the Secured Obligations,
and may be applied, at Agent’s option and without notice to Mortgagor, to the
payment of the Secured Obligations upon the occurrence of any Event of Default.
If at any time the amount of the Funds held by Agent shall be less than the
amount reasonably deemed necessary by Agent to pay Impositions as such become
due, Mortgagor shall pay to Agent any amount necessary to make up the deficiency
within fifteen (15) business days after notice from Agent to Mortgagor
requesting payment thereof. Upon payment and performance in full of the Secured
Obligations and termination of the obligation of the Lenders to make Loans and
of Issuing Lender to issue Letters of Credit, Agent shall promptly refund to
Mortgagor any Funds then held by Agent.

 

6



--------------------------------------------------------------------------------

1.03 Impositions, Liens and Charges. Mortgagor shall pay all Impositions and
other charges, if any, attributable to the Property prior to delinquency, and at
Agent’s option during the continuance of an Event of Default, Mortgagor shall
pay in the manner hereafter provided under this Section 1.03. Mortgagor shall,
during continuance of an Event of Default, furnish to Agent all bills and
notices of amounts due under Section 1.03 as soon as received, and in the event
Mortgagor shall make payment directly, Mortgagor shall, as and when available,
furnish to Agent receipts evidencing such payments prior to the dates on which
such payments are delinquent, subject to Mortgagor’s right to contest taxes,
assessments and other governmental charges as provided in the Credit Agreement.
Mortgagor shall promptly discharge (by bonding, payment or otherwise) any lien
filed against the Property or Mortgagor (including federal tax liens) and will
keep and maintain the Property free from the claims of all persons supplying
labor or materials to the Property, subject to Mortgagor’s right to contest the
same as provided in the Credit Agreement. Mortgagor shall not claim or be
entitled to any credit against the taxable value of the Property by reason of
this Instrument, or any deduction in or credit on the Secured Obligations by
reason of Impositions paid.

1.04 Taxes, Liens and Other Charges.

(a) In the event of the passage of any state, federal, municipal or other
governmental law, order, rule or regulation, subsequent to the date hereof, in
any manner changing or modifying the laws now in force governing the taxation of
debts secured by mortgages or the manner of collecting taxes so as to adversely
affect Agent or the Lenders, Mortgagor will promptly pay any such tax. If
Mortgagor fails to make such payment promptly, or if, in the opinion of Agent,
any such state, federal, municipal, or other governmental law, order, rule or
regulation prohibits Mortgagor from making such payment or would penalize Agent
or the Lenders if Mortgagor makes such payment or if, in the opinion of Agent,
the making of such payment could reasonably result in the imposition of interest
beyond the maximum amount permitted by applicable law, then the entire balance
of the principal sums secured by this Instrument and all interest accrued
thereon shall, at the option of Agent, become immediately due and payable.

(b) Mortgagor will pay all taxes, liens, assessments and charges of every
character including all utility charges, whether public or private, already
levied or assessed or that may hereafter be levied or assessed upon or against
the Property as required under the Credit Agreement.

1.05 Insurance.

Mortgagor shall procure for, deliver to and maintain for the benefit of Agent
and Lenders the insurance policies described in the Credit Agreement. Mortgagor
shall pay all premiums on such insurance policies. All proceeds of any property
or casualty insurance or awards of damages on account of any taking or
condemnation for public use of or injury to the Property are hereby assigned and
shall be paid to Agent, for the benefit of the Lenders, subject to Borrower’s
and Mortgagor’s right to adjust certain claims and use such proceeds as provided
in the Credit Agreement. Any such proceeds shall be released and advanced to
Borrower or Mortgagor in accordance with and subject to the requirements of the
Credit Agreement and be applied to the cost of repairing or restoring the
Property or the remaining portion of the Property, with any balance remaining to
be applied in accordance with the terms and provisions of the Credit Agreement.
In the event of a foreclosure sale of all or any part of the Property pursuant
to the

 

7



--------------------------------------------------------------------------------

enforcement of this Instrument, the purchaser of such Property shall succeed to
all rights of Mortgagor, including any rights to the proceeds of insurance and
to unearned premiums, in and to all of the policies of insurance. In the event
of a foreclosure sale, Agent is hereby authorized, without the further consent
of Mortgagor, to take such steps as Agent may deem advisable to cause the
interest of such purchaser to be protected by any of such policies. In case of
Mortgagor’s failure to keep the Property properly insured as required herein,
Agent, after notice to Mortgagor, at its option may (but shall not be required
to) acquire such insurance as required herein at Borrower’s and Mortgagor’s sole
expense.

1.06 Condemnation. If all or any portion of the Property shall be damaged or
taken through condemnation (which term when used in this Instrument shall
include any damage or taking by any governmental authority or any transfer by
private sale in lieu thereof), either temporarily or permanently, then all
compensation, awards and other payments or relief thereof, shall be paid and
applied in accordance with terms and provisions of the Credit Agreement.

1.07 Care, Use and Management of Property.

(a) Mortgagor will keep, or cause to be kept, the roads and walkways,
landscaping and all other Improvements of any kind now or hereafter erected on
the Land or any part thereof in good condition and repair, will not commit or
suffer any waste, impairment or deterioration (ordinary wear and tear excepted)
and will not do or suffer to be done anything which will increase the risk of
fire or other hazard to the Property or any part thereof.

(b) Mortgagor will not remove or demolish nor alter the structural character of
any building located on the Land or any fixtures or personal property relating
thereto except when incidental to the replacement of fixtures and personal
property with items of like kind and value or customary tenant improvements
pursuant to Leases approved or deemed approved pursuant to the Credit Agreement.

(c) If the Property or any part thereof is materially damaged by fire or any
other cause, Mortgagor will give immediate written notice thereof to Agent.

(d) Mortgagor will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority, all restrictive covenants
and other agreements affecting the Property or relating to the operation thereof
affecting the Property or any part thereof and all licenses or permits affecting
the Property or any part thereof, subject to Mortgagor’s right to contest the
same as provided in the Credit Agreement.

(e) Mortgagor shall keep the Property, including the Improvements and the
Personal Property (as hereinafter defined), in good order, repair and tenantable
condition and shall replace fixtures, equipment, machinery and appliances on the
Property when necessary to keep such items in good order, repair, and tenantable
condition (ordinary wear and tear excepted).

(f) Mortgagor shall keep all franchises, trademarks, trade names, service marks
and licenses and permits necessary for the Mortgagor’s use and occupancy of the
Property in good standing and in full force and effect.

 

8



--------------------------------------------------------------------------------

(g) Unless required by applicable law or unless Agent has otherwise agreed in
writing, Mortgagor shall not allow changes in the nature of the occupancy or use
for which the Property was intended at the time this Instrument was executed.
Mortgagor shall not abandon the Property. Mortgagor shall not initiate, fail to
contest or acquiesce in a change in the zoning classification of the Property or
subject the Property to restrictive or negative covenants without Agent’s
written consent. Mortgagor shall comply with, observe and perform all zoning and
other laws affecting the Property, all agreements and restrictive covenants
affecting the Property, and all licenses and permits affecting the Property,
subject to Mortgagor’s right to contest compliance with laws to the extent
permitted in the Credit Agreement.

(h) To the extent permitted under the terms of the applicable Leases, Agent may,
at Mortgagor’s expense, make or cause to be made reasonable entries upon and
inspections of the Property as permitted in the Credit Agreement during normal
business hours and upon reasonable advance notice, or at any other time when
necessary or appropriate in an emergency circumstance or during the continuance
of an Event of Default, in the sole reasonable discretion of Agent, to protect
or preserve the Property.

(i) If all or any part of the Property shall be damaged by fire or other
casualty or loss, then, subject to the provisions of the Credit Agreement,
Mortgagor will promptly restore the Property to the equivalent of its original
condition; and if a part of the Property shall be damaged through condemnation,
Mortgagor will promptly restore, repair or alter the remaining portions of the
Property in a manner satisfactory to Agent. Notwithstanding the foregoing,
Mortgagor shall not be obligated to so restore unless, in each instance, Agent
agrees to make available to Mortgagor (subject to the terms of the Credit
Agreement) any net insurance or condemnation proceeds actually received by Agent
hereunder in connection with such casualty loss or condemnation, to the extent
such proceeds are required to defray the expense of such restoration; provided,
however, that, subject to the provisions of the Credit Agreement, the
insufficiency of any such insurance or condemnation proceeds to defray the
entire expense of restoration shall in no way relieve Mortgagor of its
obligation to restore.

(j) Mortgagor shall pay all normal and customary operating expenses for the
Property as the same become due.

1.08 Leases and other Agreements Affecting Property.

(a) As additional security for the Secured Obligations, Mortgagor presently and
unconditionally assigns and transfers to Agent all of Mortgagor’s right, title
and interest in and to the Leases and the Revenues, including those now due,
past due or to become due by virtue of any of the Leases for the occupancy or
use of all or any part of the Property. Mortgagor hereby authorizes Agent or
Agent’s agents to collect the Revenues and hereby directs such tenants, lessees
and licensees of the Property to pay the Revenues to Agent or Agent’s agents;
provided, however, Mortgagor shall have a license (revocable upon the occurrence
and during the continuance of an Event of Default) to collect and receive the
Revenues. Mortgagor agrees that each and every tenant, lessee and licensee of
the Property may pay, and hereby irrevocably authorizes and directs each and
every tenant, lessee and licensee of the Property to pay, the Revenues to Agent
or Agent’s agents on Agent’s written demand therefor (which demand may be made
by Agent at any time after the occurrence and during the continuance of an Event
of

 

9



--------------------------------------------------------------------------------

Default) without any obligation on the part of said tenant, lessee or licensee
to inquire as to the existence of an Event of Default and notwithstanding any
notice or claim of Mortgagor to the contrary, and Mortgagor agrees that
Mortgagor shall have no right or claim against said tenant, lessee or licensee
for or by reason of any Revenues paid to Agent following receipt of such written
demand.

(b) Mortgagor hereby covenants that Mortgagor has not executed any prior
assignment of the Leases or the Revenues, that Mortgagor has not performed, and
will not perform, any acts and has not executed, and will not execute, any
instruments which would prevent Agent from exercising the rights of the
beneficiary of this Instrument, and that at the time of execution of this
Instrument, there has been no anticipation or prepayment of any of the Revenues
for more than one (1) month prior to the due dates of such Revenues. Mortgagor
further covenants that Mortgagor will not hereafter collect or accept payment of
any Revenues more than one (1) month prior to the due dates of such Revenues.

(c) Mortgagor agrees that neither the foregoing assignment of Leases and
Revenues nor the exercise of any of Agent’s rights and remedies under this
Section or Article 2 hereof shall be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until Agent, in person or by
agent, assumes actual possession thereof. Mortgagor further agrees that the
appointment of any receiver for the Property by any court at the request of
Agent or by agreement with Mortgagor, or the entering into possession of any
part of the Property by such receiver, shall not be deemed to make Agent a
mortgagee-in-possession or otherwise responsible or liable in any manner with
respect to the Leases, the Property or the use, occupancy, enjoyment or
operation of all or any portion thereof.

(d) If Agent exercises its rights and remedies pursuant to this Section or
Article 2 hereof, all Revenues thereafter collected shall be applied in such
order as Agent may elect in its discretion to the reasonable costs of taking
control of and managing the Property and collecting the Revenues, including, but
not limited to, reasonable attorneys’ fees actually incurred, fees, receiver
fees, premiums on receiver’s bonds, costs of repairs to the Property, premiums
on insurance policies, Impositions and other charges on the Property, and the
costs of discharging any obligation or liability of Mortgagor as landlord,
lessor or licensor of the Property, or to the Secured Obligations. Agent or any
receiver shall have access to the books and records used in the operation and
maintenance of the Property and shall be liable to account only for those
Revenues actually received. Agent shall not be liable to Mortgagor, anyone
claiming under or through Mortgagor or anyone having an interest in the Property
by reason of anything done or left undone by Agent pursuant to this Section or
Article 2 hereof, except in the event of Agent’s gross negligence or willful
misconduct. If the Revenues are not sufficient to meet the costs of taking
control of and managing the Property and collecting the Revenues, any monies
reasonably expended by Agent for such purposes shall become a portion of the
Secured Obligations. Unless Agent and Mortgagor agree in writing to other terms
of payment, such amounts shall be payable upon notice from Agent to Mortgagor
requesting payment thereof and shall bear interest from the date of disbursement
at the Default Rate stated in the Credit Agreement unless payment of interest at
such rate would be contrary to applicable law, in which event such amounts shall
bear interest at the highest rate which may be collected from Mortgagor under
applicable law. The entering upon and taking possession of and maintaining of
control of the Property by Agent or any receiver and the application of Revenues
as provided herein shall not cure or waive any Event of Default or invalidate
any other right or remedy of Agent hereunder.

 

10



--------------------------------------------------------------------------------

(e) It is the intention of Agent and Mortgagor that the assignment effectuated
by this Instrument with respect to the Revenues shall be a direct and currently
effective assignment and shall not constitute merely an obligation to grant a
lien, security interest or pledge for the purpose of securing the Secured
Obligations.

(f) In the event that a court of competent jurisdiction determines that,
notwithstanding such expressed intent of the parties, Agent’s interest in the
Revenues constitutes a lien on or security interest in or pledge of the
Revenues, it is agreed and understood that the forwarding of a notice to
Mortgagor after the occurrence of an Event of Default advising Mortgagor of the
revocation of Mortgagor’s license to collect such Revenues, shall be sufficient
action by Agent to (i) perfect such lien on or security interest in or pledge of
the Revenues, (ii) take possession thereof and (iii) entitle Agent to immediate
and direct payment of the Revenues, for application as provided in this
Instrument, all without the necessity of any further action by Agent, including,
without limitation, any action to obtain possession of the Land, Improvements or
any other portion of the Property.

1.09 Leases of the Property.

(a) Except as permitted in the Credit Agreement, Mortgagor shall not enter into
any Lease of all or any portion of the Property or amend, supplement or
otherwise modify, or terminate or cancel, or accept the surrender of, or consent
to the assignment or subletting of, or grant any concessions to or waive the
performance of any obligations of any tenant, lessee or licensee under, any now
existing or future Lease of the Property, without the prior written consent of
Agent. Mortgagor, at Agent’s request, shall furnish Agent with executed copies
of all Leases hereafter made of all or any part of the Property. Upon Agent’s
request, Mortgagor shall make a separate and distinct assignment to Agent, as
additional security, of all Leases hereafter made of all or any part of the
Property.

(b) There shall be no merger of the leasehold estates created by the Leases with
the fee estate of the Land without the prior written consent of Agent. Agent may
at any time and from time to time by specific written instrument intended for
the purpose, unilaterally subordinate the lien of this Instrument to any Lease,
without joinder or consent of, or notice to, Mortgagor, any tenant or any other
Person, and notice is hereby given to each tenant under a Lease of such right to
subordinate. No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior
lienholder. Nothing herein shall be construed as subordinating this Instrument
to any Lease.

(c) Mortgagor hereby appoints Agent its attorney-in-fact, coupled with an
interest, empowering Agent to subordinate this Instrument to any Leases.

 

11



--------------------------------------------------------------------------------

1.10 Security Agreement.

(a) Insofar as the machinery, apparatus, equipment, fittings, fixtures, building
supplies and materials, general intangibles and articles of personal property
either referred to or described in this Instrument, or in any way connected with
the use and enjoyment of the Property is concerned, Mortgagor grants unto Agent
a security interest therein and this Instrument is hereby made and declared to
be a security agreement, encumbering each and every item of personal property
(the “Personal Property”) included herein, in compliance with the provisions of
the Uniform Commercial Code as enacted in the applicable jurisdiction as set
forth in Section 3.04 below (the “UCC”). A financing statement or statements
reciting this Instrument to be a security agreement affecting all of said
personal property aforementioned, shall be appropriately filed. The remedies for
any violation of the covenants, terms and conditions of the security agreement
herein contained shall be (i) as prescribed herein with respect to the Property,
or (ii) as prescribed by general law, or (iii) as prescribed by the specific
statutory consequences now or hereafter enacted and specified in said UCC, all
at Agent’s sole election. Mortgagor and Agent agree that the filing of such
financing statement(s) in the records normally having to do with personal
property shall never be construed as in any way derogating from or impairing
this declaration and hereby stated intention of Mortgagor and Agent that
everything used in connection with the production of income from the Property
and/or adapted for use therein and/or which is described or reflected in this
Instrument, is to the full extent provided by law, and at all times and for all
purposes and in all proceedings both legal or equitable shall be, regarded as
part of the real estate irrespective of whether (i) any such item is physically
attached to the Improvements, (ii) serial numbers are used for the better
identification of certain items capable of being thus identified in a recital
contained herein, or (iii) any such item is referred to or reflected in any such
financing statement(s) so filed at any time. Similarly, the mention in any such
financing statement(s) of the rights in and to (1) the proceeds of any fire
and/or hazard insurance policy, or (2) any award in eminent domain proceedings
for a taking or for loss of value, or (3) Mortgagor’s interest as lessor in any
present or future lease or rights to income growing out of the use and/or
occupancy of the Property, whether pursuant to lease or otherwise, shall never
be construed as in any way altering any of the rights of Agent as determined by
this Instrument, subject to the provisions of the Credit Agreement, or impugning
the priority of Agent’s lien granted hereby or by any other recorded document,
but such mention in such financing statement(s) is declared to be for the
protection of Agent in the event any court shall at any time hold with respect
to the foregoing (1), (2) or (3), that notice of Agent’s priority of interest to
be effective against a particular class of persons, must be filed in the UCC
records.

This Instrument is a Security Agreement and Financing Statement as defined in
the UCC and may be filed by Agent in appropriate records or tract index.
Notwithstanding the filing of a financing statement covering any of the Property
in the records normally pertaining to personal property, at Agent’s option all
of the Property, for all purposes and in all proceedings, legal or equitable,
shall be regarded (to the extent permitted by law) as part of the Land, whether
or not any such item is physically attached to the Land or Improvements. The
mention in any such financing statement of any of the Property shall not be
construed as in any way altering any of the rights of Agent or adversely
affecting the priority of the lien granted hereby or by the Credit Agreement or
any other Loan Documents, but such mention in the financing statement is hereby
declared to be for the protection of Agent in the event any court shall at any
time hold that notice of the priority of interest of Agent, to be effective
against any third party, must be filed in the UCC records. This Instrument
constitutes a fixture filing under the UCC. The Mortgagor hereby authorizes
Agent to file financing statements and any amendments thereto, as Agent may deem
necessary to perfect such interest or right in its favor.

 

12



--------------------------------------------------------------------------------

(b) Mortgagor warrants that (i) Mortgagor’s (that is, “Debtor’s”) correct legal
name (including, without limitation, punctuation and spacing) indicated on the
public record of Mortgagor’s jurisdiction of organization, identity or corporate
structure, residence or chief executive office and jurisdiction of organization
are as set forth in Subsection 1.10(c) hereof; (ii) Mortgagor (that is,
“Debtor”) has been using or operating under said name, identity or corporate
structure without change for the time period set forth in Subsection 1.10(c)
hereof, and (iii) the location of the Personal Property secured by this
Instrument is upon the Land (except that the books and records related to the
Property may be stored and maintained at another site). Mortgagor covenants and
agrees that Mortgagor shall not change any of the matters addressed by clauses
(i) or (iii) of this Subsection 1.10(b) unless it has given Agent thirty
(30) days prior written notice of any such change and has executed or authorized
at the request of Agent such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.

(c) The information contained in this Subsection 1.10(c) is provided in order
that this Instrument shall comply with the requirements of the Uniform
Commercial Code, as enacted in the State of New Jersey, for instruments to be
filed as financing statements. The names of the “Debtor” and the “Secured
Party”, the identity or corporate structure, jurisdiction of organization,
organizational number, federal tax identification number, and residence or chief
executive office of “Debtor”, and the time period for which “Debtor” has been
using or operating under said name and identity or corporate structure without
change, are as set forth in Schedule 1 of Exhibit “C” attached hereto and by
this reference made a part hereof; the mailing address of the “Secured Party”
from which information concerning the security interest may be obtained, and the
mailing address of “Debtor”, are as set forth in Schedule 2 of Exhibit “C”
attached hereto; and a statement indicating the types, or describing the items,
of Personal Property secured by this Instrument is set forth hereinabove.

(d) Exhibit “C” correctly sets forth all names and tradenames that Mortgagor has
used within the last five years, and also correctly sets forth the locations of
all of the chief executive offices of Mortgagor over the last five years.

(e) The Mortgagor hereby covenants and agrees that:

(1) Mortgagor shall not merge or consolidate into, or transfer any of the
Property to, any other person or entity except as permitted under the Credit
Agreement.

(2) Mortgagor shall, at any time and from time to time, take such steps as Agent
may reasonably request for Agent (A) to obtain an acknowledgment, in form and
substance reasonably satisfactory to Agent, of any bailee having possession of
any of the Property, stating that the bailee holds possession of such Property
on behalf of Agent, (B) to obtain “control” of any investment property, deposit
accounts, letter-of-credit rights, or electronic chattel paper (as such terms
are defined by the UCC with corresponding provisions thereof defining what
constitutes “control” for such items of collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to
Agent, and (C) otherwise to insure the continued perfection and priority of the
Agent’s security interest in any of the Property and of the preservation of its
rights therein. If Mortgagor shall at any time,

 

13



--------------------------------------------------------------------------------

acquire a “commercial tort claim” (as such term is defined in the UCC) with
respect to the Property or any portion thereof, Mortgagor shall promptly notify
Agent thereof in writing, providing a reasonable description and summary
thereof, and shall execute a supplement to this Instrument in form and substance
acceptable to Agent granting a security interest in such commercial tort claim
to Agent.

(3) Mortgagor hereby authorizes Agent, its counsel or its representative, at any
time and from time to time, to file financing statements, amendments and
continuations that describe or relate to the Property or any portion thereof in
such jurisdictions as Agent may deem necessary or desirable in order to perfect
the security interests granted by Mortgagor under this Instrument or any other
Loan Document, and such financing statements may contain, among other items as
Agent may deem advisable to include therein, the federal tax identification
number of Mortgagor.

(4) Mortgagor shall not license, lease, sell or otherwise transfer any of the
general intangibles to any third party during the term of this Instrument and
the Credit Agreement without the prior written consent of the Agent (which
consent may be withheld in the Agent’s sole discretion); and the Mortgagor will
continue to use all trademarks, service marks and trade names in a consistent
manner and shall take all steps necessary to properly maintain any formal
registrations on the general intangibles, and to defend and enforce them, for
the term of this Instrument and the Credit Agreement.

1.11 Further Assurances; After-Acquired Property. At any time and from time to
time, upon request by Agent, Mortgagor will make, execute and deliver or cause
to be made, executed and delivered, to Agent and, where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be rerecorded and/or
refiled at such time and in such offices and places as shall be deemed desirable
by Agent, any and all such other and further mortgages, deeds of trust, security
agreements, financing statements, notice filings, continuation statements,
instruments of further assurance, certificates and other documents as may, in
the opinion of Agent, be necessary or desirable in order to effectuate,
complete, or perfect, or to continue and preserve (a) the obligation of
Mortgagor under the Guaranty, this Instrument, the other Loan Documents and the
Hedge Documents and (b) this Instrument as a first and prior lien upon and
security interest in and to all of the Property, whether now owned or hereafter
acquired by Mortgagor. Upon any failure by Mortgagor so to do, Agent may make,
execute, record, file, re-record and/or refile any and all such mortgages, deeds
of trust, security agreements, financing statements, continuation statements,
instruments, certificates, and documents for and in the name of Mortgagor and
Mortgagor hereby irrevocably appoints Agent the agent and attorney-in-fact of
Mortgagor so to do. The lien hereof will automatically attach, without further
act, to all after acquired property attached to and/or used in the operation of
the Property or any part thereof.

1.12 Expenses. Mortgagor will pay or reimburse Agent, upon demand therefor, for
all reasonable attorney’s fees, costs and expenses incurred by Agent in any
suit, action, legal proceeding or dispute of any kind in which Lenders, Agent or
the holders of the Hedge Obligations is made a party or appears as party
plaintiff or defendant, affecting or arising in connection with the Secured
Obligations secured hereby, this Instrument or the interest created herein, or
the Property, including, but not limited to, an action to foreclosure on
Mortgagor’s interest in the Property, any condemnation action involving the
Property or any action to protect the security hereof; and any such amounts paid
by Lenders, Agent or the holders of the Hedge Obligations shall be added to the
Secured Obligations secured by the lien of this Instrument.

 

14



--------------------------------------------------------------------------------

1.13 Subrogation. Agent shall be subrogated to the claims and liens of all
parties whose claims or liens are discharged or paid with the proceeds of the
Secured Obligations secured hereby.

1.14 Limit of Validity. If from any circumstances whatsoever fulfillment of any
provision of this Instrument, the Guaranty, the Credit Agreement, the Note, any
other Loan Document or any Hedge Document, at the time performance of such
provision shall be due, shall be subject to the defense of usury or otherwise
transcend or violate applicable law concerning interest or other charges, then
ipso facto the obligation to be fulfilled shall be reduced to the limit, so that
in no event shall any exaction be possible under this Instrument, the Guaranty,
the Note, the Credit Agreement, any other Loan Document or any Hedge Document be
subject to the defense of usury or otherwise transcend or violate applicable law
concerning interest or other charges that is in excess of the current limit, but
such obligation shall be fulfilled to the maximum limit permitted. The
provisions of this Section 1.14 shall control every other provision of this
Instrument, the Guaranty, the Note, the Credit Agreement or any other Loan
Document or any Hedge Document.

1.15 Conveyance of Property. Mortgagor hereby acknowledges to Agent that (a) the
identity and expertise of Mortgagor was and continues to be a material
circumstance upon which Agent has relied in connection with, and which
constitute valuable consideration to Agent for, the extending to Borrower of the
loans and other extensions of credit evidenced by the Note and Credit Agreement,
and (b) any change in such identity or expertise could materially impair or
jeopardize the security for the payment of the Secured Obligations granted to
Agent by this Instrument. Mortgagor therefore covenants and agrees with Agent,
as part of the consideration for the extending to Borrower of the loans
evidenced by the Note, that Mortgagor shall not convey, transfer, assign,
further encumber or pledge any or all of its interest in the Property except as
permitted under the Credit Agreement.

ARTICLE 2

2.01 Events of Default. The terms “Default” and “Event of Default” as used
herein shall have the following meanings:

“Default” shall mean any event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default.

“Event of Default” shall mean (a) any default in the payment or performance of
the obligations of Mortgagor hereunder or of Borrower or any other Guarantor
under any of the other Loan Documents when the same shall become due and payable
which is not cured within any grace or notice and cure period provided in the
Credit Agreement or such other Loan Documents, if any, subject to any
limitations in the Credit Agreement on the right of Mortgagor, Borrower or any
other Guarantor to receive notices of default, or (b) any representation or
warranty

 

15



--------------------------------------------------------------------------------

of Mortgagor hereunder proving to be false or incorrect in any material respect
upon the date when made or deemed to have been repeated, or (c) any default in
the performance of the obligations of Mortgagor or Borrower or any other Person
under any of the Security Documents beyond the expiration of any applicable
notice and cure period, (d) the occurrence of any “Event of Default” under the
Credit Agreement or any other Loan Document, (e) any amendment to or termination
of a financing statement naming Mortgagor as debtor and Agent as secured party,
or any correction statement with respect thereto, is filed in any jurisdiction
by, or caused by, or at the instance of Mortgagor or by, or caused by, or at the
instance of any principal, member, general partner or officer of Mortgagor
(collectively, “Mortgagor Party”) without the prior written consent of Agent, or
(f) in the event that any amendment to or termination of a financing statement
naming Mortgagor as debtor and Agent as secured party, or any correction
statement with respect thereto, is filed in any jurisdiction by any party other
than a Mortgagor Party or Agent or Agent’s counsel without the prior written
consent of Agent and Mortgagor fails to use its best efforts to cause the effect
of such filing to be completely nullified to the reasonable satisfaction of
Agent within ten (10) days after notice to Mortgagor thereof.

2.02 Acceleration of Maturity. If an Event of Default shall have occurred and be
continuing, then the entire Secured Obligations secured hereby shall, at the
option of Agent and as permitted by the terms of the Credit Agreement,
immediately become due and payable without notice or demand except as required
by law, time being of the essence of this Instrument.

2.03 Right to Enter and Take Possession.

(a) If an Event of Default shall have occurred and be continuing, Mortgagor,
upon demand of Agent, shall forthwith surrender to Agent the actual possession
of the Property, and if and to the extent permitted by law, Agent itself, or by
such officers or agents as it may appoint, may enter and take possession of all
the Property (or such portion or portions as Agent may select) without the
appointment of a receiver, or an application therefor, and may exclude Mortgagor
and its agents and employees wholly therefrom, and may have joint access with
Mortgagor to the books, papers and accounts of Mortgagor.

(b) If Mortgagor shall for any reason fail to surrender or deliver the Property
or any part thereof after such demand by Agent, Agent may obtain a judgment or
decree conferring upon Agent the right to immediate possession or requiring
Mortgagor to deliver immediate possession of the Property to Agent. Mortgagor
will pay to Agent, upon demand, all expenses of obtaining such judgment or
decree, including reasonable compensation to Agent, its attorneys and agents;
and all such expenses and compensation shall, until paid, be secured by the lien
of this Instrument.

(c) Upon every such entering upon or taking of possession, Agent may hold,
store, use, operate, manage and control the Property and conduct the business
thereof and, from time to time, (i) make all necessary and proper maintenance,
repairs, renewals, replacements, additions, betterments and improvements thereto
and thereon and purchase or otherwise acquire additional fixtures, personalty
and other property; (ii) insure or keep the Property insured;

 

16



--------------------------------------------------------------------------------

(iii) lease, manage and operate the Property and exercise all the rights and
powers of Mortgagor to the same extent as Mortgagor could in its own name or
otherwise with respect to the same; and (iv) enter into any and all agreements
with respect to the exercise by others of any of the powers herein granted
Agent, all as Agent from time to time may determine to be in its best interest.
Agent may collect and receive all the rents, issues, profits and revenues from
the Property, including those past due as well as those accruing thereafter,
and, after deducting (1) all expenses of taking, holding, managing and operating
the Property (including compensation for the services of all persons employed
for such purposes); (2) the cost of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases and acquisitions;
(3) the cost of such insurance; (4) such taxes, assessments and other similar
charges as Agent may at its option pay; (5) other proper charges upon the
Property or any part thereof; and (6) the reasonable compensation, expenses and
disbursements of the attorneys and agents of Agent, Agent shall apply the
remainder of the monies and proceeds so received by Agent in accordance with
Section 12.5 of the Credit Agreement. Agent shall have no obligation to
discharge any duties of a landlord to any tenant or to incur any liability as a
result of any exercise by Agent of any rights under this Instrument or
otherwise. Agent shall not be liable for any failure to collect rents, issues,
profits and revenues from the Property, nor shall Agent be liable to account for
any such rents, issues, profits or revenues unless actually received by Agent.

(d) Whenever all that is due upon the Secured Obligations and under any of the
terms, covenants, conditions and agreements of this Instrument shall have been
paid, the Lenders have no obligation to make further Loans and the Issuing
Lender has no further obligation to issue Letters of Credit, and all Events of
Default cured, Agent shall surrender possession of the Property to Mortgagor,
its successors or assigns. The same right of taking possession, however, shall
exist if any subsequent Event of Default shall occur and be continuing.

2.04 Performance by Agent. If there shall be a Default or Event of Default in
the payment, performance or observance of any term, covenant or condition of
this Instrument, Agent may, so long as such Default or Event of Default
continues, at its option, pay, perform or observe the same, and all payments
made or costs or expenses incurred by Agent in connection therewith, shall be
secured hereby and shall be, upon demand, immediately repaid by Mortgagor to
Agent with interest thereon at the Default Rate. Agent shall be the sole judge
of the necessity for any such actions and of the amounts to be paid. Agent is
hereby empowered to enter and to authorize others to enter upon the Land or any
part thereof for the purpose of performing or observing any such defaulted term,
covenant or condition without thereby becoming liable to Mortgagor or any person
in possession holding under Mortgagor.

2.05 Receiver. If an Event of Default shall have occurred and be continuing,
Agent, upon application to a court of competent jurisdiction, shall be entitled
as a matter of strict right without regard to the occupancy or value of any
security for the Secured Obligations secured hereby or the solvency of any party
bound for its payment, to the appointment of a receiver to take possession of
and to operate the Property (or such portion or portions as Agent may select)
and to collect and apply the rents, issues, profits and revenues thereof. The
receiver shall have the right to take possession and control of the Property or
to collect the Revenues, without notice and without regard to the adequacy of
the Property to secure the Secured Obligations. A receiver while in possession
of the Property shall have the right to make repairs and to make

 

17



--------------------------------------------------------------------------------

improvements necessary or advisable in its or his opinion to preserve the
Property, or to make and keep them rentable to the best advantage, and the Agent
may advance moneys to a receiver for such purposes. Any moneys so expended or
advanced by the Agent or by a receiver shall be added to and become a part of
the Secured Obligations secured by this Instrument.

2.06 Enforcement.

(a) If an Event of Default shall have occurred and be continuing, Agent, at its
option, may effect the foreclosure of this Instrument by selling the Property
(or such portion or portions thereof as the Agent may select)by judicial
proceedings sale at such time and place and upon such terms and conditions as
may be required or permitted by applicable law, after having published notice in
the manner required by applicable law. At any foreclosure sale, such portion of
the Property as is offered for sale may, at the Agent’s option, be offered for
sale for one total price, and the proceeds of such sale accounted for in one
account without distinction between the items of security or without assigning
to them any proportion of such proceeds, the Mortgagor hereby waiving the
application of any doctrine of marshalling.

(b) If an Event of Default shall have occurred and be continuing, Agent may, in
addition to and not in abrogation of the rights covered under subparagraph
(a) of this Section 2.06, either with or without entry or taking possession as
herein provided or otherwise, proceed by a suit or suits in law or in equity or
by any other appropriate proceeding or remedy (i) to enforce payment of the
Secured Obligations or the performance of any term, covenant, condition or
agreement of this Instrument or any other right, and (ii) to pursue any other
remedy available to it, all as Agent shall determine most effectual for such
purposes.

2.07 Purchase by Agent. Upon any foreclosure sale, Agent, on behalf of the
Lenders and the holders of the Hedge Obligations, may bid for and purchase the
Property and shall be entitled to apply all or any part of the Secured
Obligations secured hereby as a credit to the purchase price.

2.08 Application of Proceeds of Sale. The proceeds received by Agent as a result
of the foreclosure sale of the Property or the exercise of any other rights or
remedies hereunder shall be applied in the manner provided for in Section 12.5
of the Credit Agreement.

2.09 Mortgagor as Tenant Holding Over. In the event of any such foreclosure sale
by Agent, Mortgagor shall be deemed a tenant holding over and shall forthwith
deliver possession to the purchaser or purchasers at such sale or be summarily
dispossessed according to provisions of law applicable to tenants holding over.

2.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Mortgagor agrees, to the full extent permitted by law, that in case of a Default
or Event of Default, neither Mortgagor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension, homestead, exemption or redemption laws now or
hereafter in force and Mortgagor, for itself and all who may at any time claim
through or under it, hereby waives to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien hereof.

 

18



--------------------------------------------------------------------------------

2.11 Waiver of Homestead. Mortgagor hereby waives and renounces all homestead
and exemption rights provided for by the Constitution and the laws of the United
States and of any state, in and to the Property as against the collection of the
Secured Obligations, or any part hereof.

2.12 Leases; Licensees. Agent, at its option, is authorized to foreclose this
Instrument subject to the rights of any tenants and licensees of the Property,
and the failure to make any such tenants or licensees parties to any such
foreclosure proceedings and to foreclose their rights will not be, nor be
asserted by Mortgagor to be a defense to any proceedings instituted by Agent to
collect the sums secured hereby.

2.13 Discontinuance of Proceedings and Restoration of the Parties. In case Agent
shall have proceeded to enforce any right, power or remedy under this Instrument
by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Agent, then and in every such case Mortgagor and Agent shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Agent shall continue as if no such proceeding had been taken.

2.14 Remedies Cumulative. No right, power or remedy conferred upon or reserved
to Agent by this Instrument is intended to be exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and may be exercised against Mortgagor as Agent may
select and shall be in addition to any other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or by statute.

2.15 Waiver.

(a) No delay or omission of Agent, any Lender or any holder of the Hedge
Obligations to exercise any right, power or remedy accruing upon any Default or
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Default or Event of Default, or
acquiescence therein; and every right, power and remedy given by this Instrument
to Agent may be exercised from time to time and as often as may be deemed
expedient by Agent. No consent or waiver, expressed or implied, by Agent to or
of any Default or Event of Default by Mortgagor in the performance of the
obligations thereof hereunder shall be deemed or construed to be a consent or
waiver to or of any other Default or Event of Default in the performance of the
same or any other obligations of Mortgagor hereunder. Failure on the part of
Agent, the Lenders or any holder of the Hedge Obligations to complain of any act
or failure to act or to declare a Default or Event of Default, irrespective of
how long such failure continues, shall not constitute a waiver by Agent, any
Lender or any holder of the Hedge Obligations of its rights hereunder or impair
any rights, powers or remedies consequent on any Default or Event of Default by
Mortgagor.

(b) If Lenders or Agent on behalf of the Lenders, or any holder of the Hedge
Obligations (i) grant forbearance or an extension of time for the payment of any
sums secured hereby; (ii) take other or additional security for the payment of
any sums secured hereby; (iii) waive or do not exercise any right granted herein
or in the Note, the Credit Agreement, any other Loan Document or any Hedge
Document; (iv) release any part of the Property from the lien of this Instrument
or otherwise change any of the terms, covenants, conditions or agreements of

 

19



--------------------------------------------------------------------------------

the Note, this Instrument, any other Loan Document or any Hedge Document;
(v) consent to the filing of any map, plat or replat affecting the Property;
(vi) consent to the granting of any easement or other right affecting the
Property; or (vii) make or consent to any agreement subordinating the lien
hereof, any such act or omission shall not release, discharge, modify, change or
affect the original liability under the Note, the Credit Agreement, the
Guaranty, this Instrument or any other obligation of Mortgagor, or any
subsequent purchaser of the Property or any part thereof, or any maker,
co-signer, endorser, surety or guarantor; nor shall any such act or omission
preclude Agent from exercising any right, power or privilege herein granted or
intended to be granted in the event of any Default then made or of any
subsequent Default; nor, except as otherwise expressly provided in an instrument
or instruments executed by Agent, shall the lien of this Instrument be altered
thereby. In the event of the sale or transfer by operation of law or otherwise
of all or any part of the Property, Agent, without notice, is hereby authorized
and empowered to deal with any such vendee or transferee with reference to the
Property or the Secured Obligations secured hereby, or with reference to any of
the terms, covenants, conditions or agreements hereof, as fully and to the same
extent as it might deal with the original parties hereto and without in any way
releasing or discharging any liabilities, obligations or undertakings.

2.16 Suits to Protect the Property. Agent shall have power (a) to institute and
maintain such suits and proceedings as it may deem expedient to prevent any
impairment of the Property by any acts which may be unlawful or in violation of
this Instrument, (b) to preserve or protect its interest in the Property and in
the rents, issues, profits and revenues arising therefrom, and (c) to restrain
the enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would impair
the security hereunder or be prejudicial to the interest of Lenders or the
holders of the Hedge Obligations.

2.17 Agent May File Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Mortgagor, its creditors or its property, Agent, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Agent, Lenders and the holders of the Hedge Obligations allowed in such
proceedings for the entire amount due and payable by Mortgagor under this
Instrument at the date of the institution of such proceedings and for any
additional amount which may become due and payable by Mortgagor hereunder after
such date.

1.01 WAIVER OF MORTGAGOR’S RIGHTS. BY EXECUTION OF THIS INSTRUMENT, MORTGAGOR
EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT OF AGENT, LENDERS AND/OR THE HOLDERS OF
THE HEDGE OBLIGATIONS TO ACCELERATE THE SECURED OBLIGATIONS WITHOUT ANY NOTICE
OTHER THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER
THE PROVISIONS OF THIS INSTRUMENT OR BY LAW; (B) TO THE FULL EXTENT PERMITTED BY
LAW, WAIVES ANY AND ALL RIGHTS WHICH MORTGAGOR MAY HAVE UNDER THE CONSTITUTION
OF THE UNITED STATES (INCLUDING, WITHOUT LIMITATION, THE FIFTH AND FOURTEENTH
AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL
STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL

 

20



--------------------------------------------------------------------------------

HEARING PRIOR TO THE EXERCISE BY AGENT OF ANY RIGHT OR REMEDY HEREIN PROVIDED TO
AGENT, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE PROVIDED IN
THIS INSTRUMENT OR BY APPLICABLE LAW; (C) ACKNOWLEDGES THAT MORTGAGOR HAS READ
THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND ANY AND ALL QUESTIONS REGARDING
THE LEGAL EFFECT OF THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS AND THEIR
PROVISIONS HAVE BEEN EXPLAINED FULLY TO MORTGAGOR AND MORTGAGOR HAS CONSULTED
WITH COUNSEL OF MORTGAGOR’S CHOICE PRIOR TO EXECUTING THIS INSTRUMENT; AND
(D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF MORTGAGOR HAVE BEEN
MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY MORTGAGOR AS PART OF A BARGAINED
FOR LOAN TRANSACTION.

2.18 Claims Against Agent, Lenders and Holders of Hedge Obligations. No action
at law or in equity shall be commenced, or allegation made, or defense raised,
by Mortgagor against Agent, the Lenders or any holder of the Hedge Obligations
for any claim under or related to this Instrument, the Note, the Credit
Agreement, the Guaranty or any other instrument, document, transfer, conveyance,
assignment or loan agreement given by Mortgagor with respect to the Secured
Obligations secured hereby, or related to the conduct of the parties thereunder,
unless written notice of such claim, expressly setting forth the particulars of
the claim alleged by Mortgagor, shall have been given to Agent within sixty
(60) days from and after the initial awareness of Mortgagor of the event,
omission or circumstances forming the basis of Mortgagor for such claim. Any
failure by Mortgagor to timely provide such written notice to Agent shall
constitute a waiver by Mortgagor of such claim.

2.19 Marshalling and Other Matters. Mortgagor hereby waives, to the extent
permitted by law, the benefit of all, stay, extension, reinstatement, and
similar laws now or hereafter in force and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein. Notwithstanding anything contained in this paragraph to the contrary,
if Agent for the benefit of the Lenders and the holders of the Hedge Obligations
elects to foreclose this Instrument by judicial proceedings, appraisement of the
Property may be waived or not waived at Agent’s option, and such option can be
exercised at or prior to the time judgment is rendered in any judicial
foreclosure hereof.

2.20 Indemnification; Subrogation; Waiver of Offset.

(a) Mortgagor shall indemnify, defend and hold Agent, the Lenders and the
holders of the Hedge Obligations harmless for, from and against any and all
liability, obligations, losses, damages, penalties, claims, actions, suits,
costs and expenses (including Agent’s reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by Agent, or the Lenders or the
holders of the Hedge Obligations in connection with the Secured Obligations,
this Instrument, the Property, or any part thereof, or the exercise by Agent of
any rights or remedies granted to it under this Instrument; provided, however,
that nothing herein shall be construed to obligate Mortgagor to indemnify,
defend and hold harmless Agent, the Lenders or the holders of the Hedge
Obligations for, from and against any and all liabilities, obligations, losses,
damages, penalties, claims, actions, suits, costs and expenses asserted against,
imposed on or incurred by Agent or a Lender by reason of such Person’s willful
misconduct or gross negligence if a judgment is entered against Agent, a Lender
or a holder of a Hedge Obligation by a court of competent jurisdiction after the
expiration of all applicable appeal periods.

 

21



--------------------------------------------------------------------------------

(b) If Agent, a Lender or a holder of a Hedge Obligation is made a party
defendant to any litigation or any claim is threatened or brought against Agent,
a Lender or a holder of a Hedge Obligation concerning the Secured Obligations,
this Instrument, the Property, or any part thereof, or any interest therein, or
the construction, maintenance, operation or occupancy or use thereof, then
Mortgagor shall indemnify, defend and hold such Person harmless for, from and
against all liability by reason of said litigation or claims, including
reasonable attorneys’ fees (together with reasonable appellate counsel fees, if
any) and expenses incurred by such Person in any such litigation or claim,
whether or not any such litigation or claim is prosecuted to judgment; provided,
however, that nothing in this Section 2.21(b) shall be construed to obligate
Mortgagor to indemnify, defend and hold harmless Agent, a Lender or a holder of
a Hedge Obligation for, from and against any and all liabilities or claims
imposed on or incurred by such Person by reason of such Person’s willful
misconduct or gross negligence if a judgment is entered against such Person by a
court of competent jurisdiction after expiration of all applicable appeal
periods. If Agent commences an action against Mortgagor to enforce any of the
terms hereof or to prosecute any breach by Mortgagor of any of the terms hereof
or to recover any sum secured hereby, Mortgagor shall pay to Agent its
reasonable attorneys’ fees (together with reasonable appellate counsel, fees, if
any) and expenses. The right to such attorneys’ fees (together with reasonable
appellate counsel fees, if any) and expenses shall be deemed to have accrued on
the commencement of such action, and shall be enforceable whether or not such
action is prosecuted to judgment. If Mortgagor breaches any term of this
Instrument, Agent may engage the services of an attorney or attorneys to protect
its rights hereunder, and in the event of such engagement following any breach
by Mortgagor, Mortgagor shall pay Agent reasonable attorneys’ fees (together
with reasonable appellate counsel fees, if any) and expenses incurred by Agent,
whether or not an action is actually commenced against Mortgagor by reason of
such breach. All references to “attorneys” in this Subsection and elsewhere in
this Instrument shall include without limitation any attorney or law firm
engaged by Agent and Agent’s in-house counsel, and all references to “fees and
expenses” in this Subsection and elsewhere in this Instrument shall include
without limitation any fees of such attorney or law firm and any allocation
charges and allocation costs of Agent’s in-house counsel.

(c) A waiver of subrogation shall be obtained by Mortgagor from its insurance
carrier and, consequently, Mortgagor waives any and all right to claim or
recover against Agent, the Lenders, the holders of the Hedge Obligations and
each of their respective officers, employees, agents and representatives, for
loss of or damage to Mortgagor, the Property, Mortgagor’s property or the
property of others under Mortgagor’s control from any cause insured against or
required to be insured against by the provisions of this Instrument.

(d) ALL SUMS PAYABLE BY MORTGAGOR HEREUNDER SHALL BE PAID WITHOUT NOTICE (EXCEPT
AS MAY OTHERWISE BE PROVIDED HEREIN), DEMAND, COUNTERCLAIM, SETOFF, DEDUCTION OR
DEFENSE AND WITHOUT ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION OR REDUCTION,
AND THE SECURED OBLIGATIONS AND LIABILITIES OF MORTGAGOR HEREUNDER SHALL IN NO
WAY BE RELEASED, DISCHARGED OR OTHERWISE AFFECTED BY REASON

 

22



--------------------------------------------------------------------------------

OF: (I) ANY DAMAGE TO OR DESTRUCTION OF OR ANY CONDEMNATION OR SIMILAR TAKING OF
THE PROPERTY OR ANY PART THEREOF; (II) ANY RESTRICTION OR PREVENTION OF OR
INTERFERENCE WITH ANY USE OF THE PROPERTY OR ANY PART THEREOF; (III) ANY TITLE
DEFECT OR ENCUMBRANCE OR ANY EVICTION FROM THE LAND OR THE IMPROVEMENTS ON THE
LAND OR ANY PART THEREOF BY TITLE PARAMOUNT OR OTHERWISE; (IV) ANY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, COMPOSITION, ADJUSTMENT, DISSOLUTION, LIQUIDATION,
OR OTHER LIKE PROCEEDING RELATING TO AGENT, THE LENDERS OR ANY HOLDER OF THE
HEDGE OBLIGATIONS, OR ANY ACTION TAKEN WITH RESPECT TO THIS INSTRUMENT BY ANY
AGENT OR BY ANY RECEIVER OF AGENT, OR BY ANY COURT, IN SUCH PROCEEDING; (V) ANY
CLAIM WHICH MORTGAGOR HAS, OR MIGHT HAVE, AGAINST AGENT, THE LENDERS OR ANY
HOLDER OF THE HEDGE OBLIGATIONS; (VI) ANY DEFAULT OR FAILURE ON THE PART OF
AGENT, THE LENDERS OR ANY HOLDER OF THE HEDGE OBLIGATIONS TO PERFORM OR COMPLY
WITH ANY OF THE TERMS HEREOF OR OF ANY OTHER AGREEMENT WITH MORTGAGOR; OR
(VII) ANY OTHER OCCURRENCE WHATSOEVER, WHETHER SIMILAR OR DISSIMILAR TO THE
FOREGOING, WHETHER OR NOT MORTGAGOR SHALL HAVE NOTICE OR KNOWLEDGE OF ANY OF THE
FOREGOING. MORTGAGOR WAIVES ALL RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR
OTHERWISE TO ANY ABATEMENT, SUSPENSION, DEFERMENT, DIMINUTION, OR REDUCTION OF
ANY SUM SECURED HEREBY AND PAYABLE BY MORTGAGOR.

2.21 Revolving Credit/Future Advance. This Instrument secures Secured
Obligations which may provide for a variable rate of interest as well as
revolving credit advances and other future advances, whether such advances are
obligatory or otherwise. Advances under the Note are subject to the terms and
provisions of the Credit Agreement and the other Security Documents. Mortgagor
acknowledges that the Secured Obligations may increase or decrease from time to
time but that the total unpaid principal balance at any one time shall not
exceed the maximum amount of the Secured Obligations and that if the outstanding
balance of the Secured Obligations is ever repaid to zero the security title and
security interest created by this Instrument shall not be deemed released or
extinguished by operation of law or implied intent of the parties. This
Instrument shall remain in full force and effect as to any further advances
under the Credit Agreement made after any such zero balance until the Secured
Obligations are paid in full, all agreements to make further advances or issue
letters of credit have been terminated and this Instrument has been canceled of
record. Mortgagor waives the operation of any applicable statutes, case law or
regulation having a contrary effect.

ARTICLE 3

3.01 Successors and Assigns. This Instrument shall inure to the benefit of and
be binding upon Mortgagor and Agent and their respective heirs, executors, legal
representatives, successors and assigns. Whenever a reference is made in this
Instrument to Mortgagor or Agent such reference shall be deemed to include a
reference to the heirs, executors, legal representatives, successors and assigns
of Mortgagor or Agent.

 

23



--------------------------------------------------------------------------------

3.02 Terminology. All personal pronouns used in this Instrument whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. Titles and Articles are for
convenience only and neither limit nor amplify the provisions of this Instrument
itself, and all references herein to Articles, Sections or subsections thereof,
shall refer to the corresponding Articles, Sections or subsections thereof, of
this Instrument unless specific reference is made to such Articles, Sections or
subsections thereof of another document or instrument.

3.03 Severability. If any provision of this Instrument or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Instrument and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

3.04 Applicable Law. This Instrument will be governed by the substantive laws of
the State of New Jersey, without giving effect to its principles of choice of
law or conflicts of law (except with respect to choice of law or conflicts of
law provisions of its Uniform Commercial Code), and the laws of the United
States applicable to transactions in the State of New Jersey. Should any
obligation or remedy under this Instrument be invalid or unenforceable pursuant
to the laws provided herein to govern, the laws of any other state referred to
herein or of another state whose laws can validate and apply thereto shall
govern.

3.05 Notices. Except as otherwise provided herein, any notice or other
communication required hereunder shall be in writing, and shall be deemed to
have been validly served, given or delivered if given and delivered as provided
in the Guaranty if given to Mortgagor or as provided in the Credit Agreement if
given to Agent.

3.06 Conflict with Credit Agreement Provisions. Mortgagor hereby acknowledges
and agrees that, in the event of any conflict between the terms hereof and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.

3.07 Assignment. This Instrument is assignable by Agent, and any assignment
hereof by Agent shall operate to vest in the assignee all rights and powers
herein conferred upon and granted to Agent.

3.08 Time of the Essence. Time is of the essence with respect to each and every
covenant, agreement and obligation of Mortgagor under this Instrument, and any
and all other instruments now or hereafter evidencing, securing or otherwise
relating to the Secured Obligations.

3.09 Mortgagor. Unless the context clearly indicates otherwise, as used in this
Instrument, “Mortgagor” means the mortgagors named in recitals hereof or any of
them. The obligations of Mortgagor hereunder shall be joint and several. If any
Mortgagor, or any signatory who signs on behalf of any Mortgagor, is a
corporation, partnership or other legal entity, Mortgagor and any such
signatory, and the person or persons signing for it, represent and warrant to
Agent that this Instrument is executed, acknowledged and delivered by
Mortgagor’s duly authorized representatives.

 

24



--------------------------------------------------------------------------------

3.10 Place of Payment; Forum; Waiver of Jury Trial. All Secured Obligations
which may be owing hereunder at any time by Borrower or Mortgagor shall be
payable at the place designated in the Credit Agreement (or if no such
designation is made, at the address of Agent indicated at the end of this
Instrument). Mortgagor hereby irrevocably submits generally and unconditionally
for itself and in respect of its property to the non-exclusive jurisdiction of
any state court, or any United States federal court, sitting in the county in
which the Secured Obligations are payable, and to the non-exclusive jurisdiction
of any state court or any United States federal court sitting in the state in
which any of the Property is located, over any suit, action or proceeding
arising out of or relating to this Instrument or the Secured Obligations.
Mortgagor hereby irrevocably waives, to the fullest extent permitted by law, any
objection that Mortgagor may now or hereafter have to the laying of venue in any
such court and any claim that any such court is an inconvenient forum. Mortgagor
hereby agrees and consents that, in addition to any methods of service of
process provided for under applicable law, all service of process in any such
suit, action or proceeding may be made by certified or registered mail, return
receipt requested, directed to Mortgagor at its address stated in the first
paragraph of this Instrument, or at a subsequent address of Mortgagor of which
Agent received actual notice from Mortgagor in accordance with the Credit
Agreement, and service so made shall be completed five (5) days after the same
shall have been so mailed. Nothing herein shall affect the right of Agent to
serve process in any manner permitted by law or limit the right of Agent to
bring proceedings against Mortgagor in any other court or jurisdiction. TO THE
FULLEST EXTENT PERMITTED BY LAW, MORTGAGOR WAIVES THE RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY ACTION, SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING
TO THIS INSTRUMENT OR ANY OTHER LOAN DOCUMENT

ARTICLE 4 – STATE SPECIFIC PROVISIONS

4.01 Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 4 and the terms and conditions of this
Instrument, the terms and conditions of this Article 4 shall control and be
binding.

4.02 New Jersey State-Specific Provisions.

With respect to the Property (which Property is located in the State of New
Jersey), notwithstanding anything contained herein to the contrary:

(a) This Instrument may not be supplemented, extended, modified or terminated
except by an agreement in writing signed by the party against whom enforcement
of any waiver, change, modification or discharge is sought. This Instrument is
subject to “modification” as such term is defined in P.L. 1985 c.353 (N.J.S.A.
46:9-8.1 et seq.) and shall be subject to the priority provisions thereof.

(b) Mortgagor shall not claim or demand or be entitled to any credit on account
of the Secured Obligations for any part of the taxes paid with respect to the
Property or any part thereof and no deduction shall otherwise be made or claimed
from the taxable value of the Property, or any part thereof, by reason of this
Instrument

 

25



--------------------------------------------------------------------------------

ARTICLE 5 – COMPLIANCE WITH CREDIT AGREEMENT

5.01 Representations and Warranties. In addition to the representations and
warranties made by Mortgagor herein, Mortgagor hereby makes to the Agent and the
Lenders the representations and warranties set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections: Sections 6.1(c) and (d), 6.2, 6.6,
6.7, 6.8, 6.9, 6.10, 6.12, 6.14, 6.15, 6.16, 6.17, 6.20, 6.23, 6.25, 6.26, 6.27,
6.28, 6.29, 6.30 and 6.32.

5.02 Covenants and Agreements. The Mortgagor covenants and agrees that so long
as any Loan, Note or Letter of Credit is outstanding that Mortgagor shall comply
with all of the covenants and agreements set forth in the Credit Agreement
applicable to it, as if it were a party thereto, including, without limitation,
those contained in the following sections: Sections 7.2, 7.3, 7.4(e), 7.5(a),
(b), (c), and (d), 7.6, 7.7 (to the extent required by Section 1.05 hereof),
7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.19, 8.1, 8.2, 8.3, 8.4, 8.5,
8.6, 8.8, 8.10, 8.12, 8.13, 8.14, 8.15, 18.9, 21, and 25. For purposes of
Sections 7.5(a), (b), (c) and (d) of the Credit Agreement, notice given to Agent
by Borrower shall satisfy any requirement that Mortgagor deliver notice under
the relevant section.

MORTGAGOR ACKNOWLEDGES RECEIPT, WITHOUT CHARGE, OF A TRUE AND CORRECT COPY OF
THIS INSTRUMENT.

[SIGNATURES ON NEXT PAGE]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Instrument as of the day and
year first above written.

 

Witness/Attest:

 

/s/ Anatalia Sanchez                                                 

Print Name: Anatalia Sanchez

  

MORTGAGOR:

 

DC-2 CHRISTIE HEIGHTS, LLC, a Delaware limited liability company

   By:    Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, its sole member       By:    Carter Validus Mission Critical REIT,
Inc., a Maryland corporation, its General Partner          By:    /s/ John E.
Carter         

Name: John E. Carter

        

Title: Chief Executive Officer

 

[Signature Page to Mortgage]



--------------------------------------------------------------------------------

STATE OF FLORIDA, COUNTY OF HILLSBOROUGH, SS.:

BE IT REMEMBERED, that on this 24 day of July, 2013, before me, the subscriber,
personally appeared John E. Carter who acknowledged under oath, to my
satisfaction, that this person (or if more than one, each person): (a) is the
Chief Executive Officer of Carter Validus Mission Critical REIT, Inc., a
Maryland corporation, which is the general partner of Carter/Validus Operating
Partnership, LP, a Delaware limited partnership, which is the sole member of
DC-2 CHRISTIE HEIGHTS, LLC, a Delaware limited liability company, the mortgagor
named in the within instrument and is authorized to sign the within instrument
on behalf of said corporation on behalf of said limited partnership on behalf of
said limited liability company; and (b) as such officer, signed and delivered
this instrument as the voluntary act and deed of said corporation on behalf of
said limited partnership on behalf of said limited liability company, made by
virtue of authority from all of its board of directors.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Lisete L. Collado Notary Public

My commission expires: 10/19/13

 

[Signature Page to Mortgage]



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

Description of property situate in the Borough of Leonia, Bergen County, New
Jersey. Property known as Lot 2 Block 503 and is more accurately described as
follows:

BEGINNING at a point distant 413.11 feet easterly along the northerly right of
way of Leyland Drive (50 foot right of way width) from its intersection with the
easterly right of way of Willow Tree Road (50 ft right of way width), said point
being the common property corner separating lots 1 & 2, and running thence;

1. Along the common boundary separating lots 1 & 2, North 34 degrees 16 minutes
50 seconds East, a distance of 534.18 feet, to a point in the southerly right of
way of Christie Heights Street (50 foot right of way width), also being the
common property corner separating lots 1 & 2, and running thence;

2. Along the southerly right of way of Christie Heights Street, South 51 degrees
51 minutes 00 seconds East, a distance of 251.40 feet to a point being the
common property corner separating lots 2 & 3, and running thence;

3. Along the common boundary separating lots 2 & 3, South 32 degrees 30 minutes
00 seconds West, a distance of 156.58 feet to a point being an angle point in
the common property boundary separating lots 2 & 4, and running thence;

4. Still along common boundary separating lots 2 & 4, South 45 degrees 11
minutes 40 seconds East, a distance of 6.21 feet to a point being the common
property corner separating lots 2, 4 & 5, and running thence;

5. Along the common boundary separating lots 2 & 5, South 32 degrees 29 minutes
29 seconds West a distance of 399.71 feet to a point being the common property
corner separating lots 2, 11, 12 & 29, and running thence;

6. Along the common boundary separating lots 2 & 29, North 55 degrees 43 minutes
10 seconds West a distance of 191.29 feet to a point in the south easterly side
of the Leyland Drive cul-de-sac bulb, and running thence;

7. Along the south easterly side of the Leyland Drive cul-de-sac bulb, in a
counter clockwise direction, along a curve to the left having a radius of 50
feet and an arc distance of 68.45 feet to a point of tangency along the
northerly right of way of Leyland Drive, and running thence;

8. Along the northerly right of way of Leyland Drive, North 55 degrees 43
minutes 10 seconds West a distance of 33.97 feet to the point and place of
BEGINNING.

The above herein described parcel contains 146,342 square feet or 3.3660 acres.

 

EXHIBIT “A” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “B”

Permitted Encumbrances

Permitted Encumbrances are such matters as are shown on Schedule B to the Pro
Forma Loan Title Insurance Policy File No. 2013-80076-A issued by Chicago Title
Insurance Company to the Agent in connection with this Instrument.

 

EXHIBIT “B” - PAGE 1



--------------------------------------------------------------------------------

EXHIBIT “C”

Schedule 1

(Description of “Debtor” and “Secured Party”)

 

A. Debtor:

 

  1. DC-2 CHRISTIE HEIGHTS, LLC, a limited liability company, organized under
the laws of the State of Delaware. Debtor has been using or operating under said
name and identity or corporate structure without change since May 22, 2013.

Names and Tradenames used within last five years:

None

Location of all chief executive offices over last five years:

4211 W. Boy Scout Boulevard, Suite 500, Tampa, Florida 33607.

Organizational Number: 5339251

 

B. Secured Party:

KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent.

 

EXHIBIT “C” - PAGE 1



--------------------------------------------------------------------------------

Schedule 2

(Notice Mailing Addresses of “Debtor” and “Secured Party”)

 

A. The mailing address of Debtor is:

DC-2 Christie Heights, LLC

4211 W. Boy Scout Boulevard

Suite 500

Tampa, Florida 33607

Attn: Todd Sakow, Chief Financial Officer

 

B. The mailing address of Secured Party is:

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

Schedule 2 - Page 1